EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1.	This action is responsive to the following communication: Amended Claims and Remarks filed on March 10, 2021, and an Information Disclosure Statement filed on December 7, 2020.
2.	Claims 1-20 are pending in the case; Claims 1, 12, and 20 are independent claims.

Allowable Subject Matter
3.	Claims 1-20 are allowed.
With respect to independent Claim 1 (and similarly, independent Claims 12 and 20), as discussed in the Remarks filed on March 10, 2021 (see pgs. 9-11), the prior art of record does not appear to disclose or suggest the following combination of steps/features as recited in Claim 1 (and similarly, in Claims 12 and 20): 
in response to receiving the first touch input of the icon, causing presentation of a first set of guided hints in a user interface displayed on the mobile device of the first user, the first set of guided hints indicating selectable categories or events the first user sets up most often; … determining and presenting, based on the selected category or event and an accessed natural language library, a plurality of natural language prompts linked to the selected category or event, … in response to receiving the selection of the natural language prompt, determining and presenting a list of selectable details associated with the selected natural language prompt as a third set of guided hints, … and based 

The prior art of Malinowski et al. (US 10,614,424 B1) is directed towards creating events in a calendar application by providing a user with a suggestion service for entering various details about the events.  Malinowski teaches detecting input in the event creation field and further teaches providing suggestions for events/categories based on the user’s partial input, such as suggesting “dinner” or “diving class” based on the user’s input of “di,” where the displayed suggestions can be prioritized.  However, Malinowski does not appear to disclose or suggest “in response to receiving the first touch input of the icon, causing presentation of a first set of guided hints in a user interface displayed on the mobile device of the first user, the first set of guided hints indicating selectable categories or events the first user sets up most often” as recited in Claim 1, since Malinowski appears to require a partial user input in order to determine a prioritized subset of suggestions to display to the user.  Malinowski teaches providing further prompts to the user, such as prompts corresponding to “where” or “with whom” based on previously entered category (i.e., dinner), as well as providing additional details to the user in order to complete the event (i.e., dinner with “Robert Smith”).  While Malinowski illustrates proposing specific times for an event being generated, Malinowski does not appear to disclose or suggest “determining, based on accessed calendar information for the first user, times the first user is available during the determined timeframe” and Malinowski also does not appear to teach “based on the 
  The prior art of Miklos et al. (US 2017/0201471 A1) is directed towards determining reply content for a reply to an electronic communication where the reply content is tailored to the electronic communication and to schedule data of the user.  Miklos teaches that suggested times for an event can be provided to the user and that the suggested times can be based on the user’s availability and further based on history data.  While Miklos teaches processing message data to determine an event type and corresponding timeframe, and to suggest a time within the timeframe when the user is available, Miklos does not appear to cure other deficiencies of Malinowski discussed above. 
Other prior art of record similarly fails to disclose or suggest the above-discussed features of Claim 1.  For example, the prior art of Yanchar et al. (US 2011/0004835 A1) illustrates that an event can be created by touching an icon and that various categories or events can be presented to the user in response to the selection of the icon, but Yanchar does not appear to disclose or suggest that such categories or events “indicat[e] selectable categories or events the first user sets up most often,” as required by Claim 1.  The prior art of Wang et al. (US 2014/0181219 A1) is directed towards suggesting related items, and Wang suggests that various criteria can be used to determine a recommended item(s), including user’s past behavior.  While Wang suggests that more recently scheduled item may be more relevant to the user (and would thus be recommended to the user if the user’s intent is not clear), Wang does not appear to teach “the first set of guided hints indicating selectable categories or events 
It is noted that Garg at al. (US 2017/0200129 A1) and/or Kumar et al. (US 2018/0121881 A1) appear to disclose or suggest the limitations of Claim 1 in their respective specifications, but these documents are not considered prior art because neither was published at the time the instant Application was filed, and both Garg and Kumar had the same assignee as the instant Application.      

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179